1083-84 (2008). We therefore conclude that the district court did not err in
                 denying appellant's motion. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                    Picke
                                                           Piinorii
                                                           r                        J.



                                                     P           \s„J.
                                                           ...otai
                                                    Parraguirre


                                                                                    J.
                                                    Saitta


                 cc: Hon. Abbi Silver, District Judge
                      Richard Donta Satterfield
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1447A    e